Citation Nr: 1041288	
Decision Date: 11/03/10    Archive Date: 11/12/10	

DOCKET NO.  07-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Evaluation of PTSD, rated as 70 percent disabling prior to 
February 22, 2008.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Denver, Colorado, 
that granted service connection for PTSD and assigned a 70 
percent disability rating from November 22, 2005, the date of 
receipt of the Veteran's claim for disability benefits and 
increased the rating to 100 percent, effective February 22, 2008.  
In essence, a staged rating has been assigned.

The Veteran was entitled to a total rating based on 
unemployability due to the severity of his service-connected 
disabilities from November 22, 2005, to February 22, 2008.  He is 
also entitled to special monthly compensation on account of his 
PTSD, rated as 100 percent disabling, and additional service-
connected disabilities independently ratable at 60 percent or 
more from March 7, 2008.  Because the TDIU considers the PTSD in 
evaluating the TDIU, that issue is not for appellate 
consideration.

To the extent that an earlier period of special monthly 
compensation is raised by the decision, the issue is referred to 
the Ro for appropriate consideration.


FINDINGS OF FACT

1.  Prior to June 22, 2007, PTSD was productive of no more than 
occupational and social impairment with deficiencies in most 
areas.

2.  From June 22, 2007, the Veteran's PTSD has been productive of 
total social and occupational impairment. 




CONCLUSIONS OF LAW

1.  Prior to June 22, 2007, PTSD was no more than 70 percent 
disabling.  38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Code 9411 (2010)

2.  As of June 22, 2007, PTSD is 100 percent disabling.  
38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. § 4.130 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010) redefines VA's duties to notify and assist Veterans 
in the involvement of claims for disability benefits.  
Regulations implementing in the VCAA have been codified as 
amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) 
(2010). 

The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of existence VA will provide to a claimant 
who files a complete or substantially complete application for 
benefits or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (b) VCAA notice must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.

The instant claim stems from a claim for service connection.  The 
issue presently before the Board is a downstream element of the 
original claim for service connection.  The Federal Circuit Court 
has held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 48 F.3d 
1311 (Fed. Cir. 2007)

The Board notes the Veteran has been issued a number of VCAA 
notice indication letters with regard to various issues over the 
years.  With regard to the PTSD, he was provided a notice letter 
dated in December 2005.  That letter satisfied the VCAA notice 
requirements for the issue.  The Veteran also was informed about 
the information and evidence not of record necessary to 
substantiate his claim; the information and evidence that VA will 
seek to provide; and the information and evidence he was expected 
to provide.  Also, in a letter dated in March 2006, he was 
provided with notice regarding the evidence and information 
needed to establish disability ratings and effective dates.

The Board finds that all necessary assistance has been provided 
to the Veteran.  A review of the record reveals the Veteran at 
one time sought a personal hearing with the Board.  However, this 
was canceled by his representative.  The evidence of record 
includes numerous VA treatment records.  Reports of those VA 
treatment records have described the disability in sufficient 
detail for the Board to make an informed decision at this time.  
See  Barnard v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that all the necessary notification 
and development has been accomplished and therefore appellate 
review may proceed.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill with VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 
F.3d 1384 (Fed. Cir. 2002); DelaCruz v. Principi, 15 Vet. App. 
143 (2001).  



Rating for PTSD

Initially we note that a staged rating has been assigned.  
Although the term effective date may be used in the body of the 
decision, this is not a traditional effective date claim.  
Rather, the issue is whether a higher evaluation is warranted at 
any time during the appeal period.  That issue necessarily 
requires that a particular date must be addressed. Clearly, the 
Veteran is not prejudiced by the partial grant.  He and his 
representative had the opportunity to contest the evaluation in 
whole or in part.

A review of the record reveals that the Veteran has been granted 
service connection for PTSD.  The Veteran has been assigned a 100 
percent schedular rating from February 22, 2008.  He and his 
representative contend that a 100 percent schedular rating is 
warranted prior to that date.  

Disability evaluations are determined by the application of VA's 
Schedule of Rating Disabilities (Schedule) and this is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

If the disability has undergone distinct levels of severity 
during the time period the increased rating claim has been 
pending, staged ratings may be assigned.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the Veteran has been assigned staged ratings by the 
RO, with a 70 percent rating in effect from November 22, 2005, 
and a 100 percent rating effective February 22, 2008.  We 
conclude that there has been a change in disability and that a 
staged rating is warranted, but that different dates are 
warranted.

Psychiatric disabilities are evaluated under a general schedule 
for rating mental disorders.  38 C.F.R. § 4.130.  

A disability rating of 70 percent is warranted when the 
psychiatric disorder results in occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such an unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is assigned when the 
condition results in total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of mental and personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The GAF (Global Assessment of Functioning) scale reflects 
psychological, social, and occupational functioning of a 
hypothetical continuum of mental health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders, (4th Ed. 1994).  

GAF scores between 41 and 50 reflect serious symptoms, (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning, (e.g., no friends, unable to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms, (that is, 
flat affect, circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, contacts with peers or co-
workers).

An examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered, but is 
not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  The Board must assess the credibility and 
weigh of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 15 Vet. App. 
362, 367 (2001).  

Of record is a June 22, 2007, statement from the Veteran's 
principal staff psychiatrist and a VA clinical therapist.  The 
psychiatrist stated that he was the Veteran's attending 
psychiatrist.  The Veteran had received ongoing treatment for his 
disorder from him and had experienced limited relief in symptoms.  
The psychiatrist indicated that the Veteran struggled "daily" 
with intrusive thoughts, flashbacks, nightmares, and at times 
passive suicidal ideations.  The Veteran furthermore had 
difficulty with concentration and memory that not only affected 
his occupational abilities but his ability to complete needed 
tasks, such as making appointments and timely bill paying.  The 
Veteran reported ongoing avoidance of triggers as well as social 
isolation.  He also complained of chronic self-loathing and guilt 
associated with acts of war and unmanaged PTSD.  The psychiatrist 
went on to state that the Veteran further struggled with frequent 
anger outbursts with ongoing irritability and agitation.  
Triggers for the outbursts have been as simple as someone asking 
for something outside of his normal routine.  As a result of 
these "daily struggles," the examiner stated the Veteran is 
"unable to maintain employment as well as satisfying familial 
relations."  He stated that the Veteran is "directly impacted by 
PTSD in his daily decisions and activities.  In my opinion, it 
has been a disabling condition for years and continues to be so 
despite active treatment and interventions.  It is further my 
opinion that his PTSD renders him unemployable."

The Board accepts the conclusions of the Veteran's psychiatrist 
based on his history of treatment and his professional skill as a 
psychiatrist.  There is no indication that the Veteran was seen 
on the particular date of the letter.  As a result, the Board has 
gone back to reports of visits prior to that time, but does not 
find evidence of total social and industrial impairment so as to 
warrant the assignment of a 100 percent schedular rating prior to 
that date.  None of those visits establishes the presence of 
psychiatric symptoms that would warrant the assignment of a 100 
percent schedular rating.  Again, the Board is impressed by the 
psychiatrist's evaluation and finds that it clearly shows that 
the Veteran was totally impaired from a social and industrial 
standpoint effective that date, that being June 22, 2007.

For example, at the time of a May 2007 VA outpatient visit, the 
Veteran stated he had been sleeping better since his medication 
was adjusted.  He denied any intent to harm himself or others, 
his mood was described as less anxious at the present time, and 
he expressed a better verbalization of future hopefulness, and 
his activities of daily living were described as good, and he was 
described as fully oriented.  This assessment clearly does not 
reflect someone with total social and occupational impairment.  

Also, at the time of a February 2007 outpatient visit, although 
the Veteran was stressed about finances and was having difficulty 
sleeping, he was described as alert, cooperative, dressed 
appropriately, and being properly oriented.  He reported it was 
difficult to find work to accommodate symptom management and he 
claimed he could not be around others and/or experiencing high 
levels of stress.  He was hypervigilant and reported intrusive 
thinking, but there were no delusions or hallucinations, he 
denied suicidal or homicidal ideation, and his affect was 
described as only moderately impaired.  

Additionally, at the time of a November 2006 visit the Veteran 
was described as properly oriented.  He again denied suicidal or 
homicidal ideations.  Notation was made that he had been out of 
work for almost a year.  He had worked in sales.  He stated he 
was discharged primarily due to "age and company restructuring."  
There was no indication that he had to leave the job because of 
the severity of his psychiatric symptomatology.  The Veteran did 
indicate that he was currently unable to control his environment.  
He worked for a metal company doing sales for about one month, 
but could not handle people entering from multiple doors without 
knowing who was coming from where.  He claimed he became so 
hypervigilant he could not take it anymore.  Since that time he 
had had increased symptoms to include nightmares, irritability, 
anxiety, and increased need for isolation.  However, it was noted 
that he had friends who were Veterans and he talked with friends 
and this was helpful.  Again, as indicated above, he was 
described as oriented and denying suicidal and homicidal 
ideation.  

The evidence prior to June 2007 also includes the report of a VA 
psychiatric examination accorded the Veteran in January 2006.  
The claims file was reviewed by the examiner.  The Veteran stated 
that he had never been hospitalized for psychiatric purposes.  He 
had been taking several medications through his primary 
psychiatrist and therapists, the individuals who submitted the 
June 2007 statement, and was noted he had begun therapy through 
VA on October 27, 2005.  He also noted the Veteran had enjoyed 
wood working and building things with metal.  He had a disabled 
daughter who he likes to take fishing and he indicated he went 
camping with his family.  The Veteran helped clean around the 
house, but did not go shopping because he hated crowds.  He 
reported that for 28 years he had worked for different companies 
in the industrial chemical and sanitation industrial equipment 
business doing sales and service.  However, he was recently laid 
off from one of the merged companies at the end of July 2005.  
Just two weeks prior to the current examination he got a job as 
an assistant manager and was supposed to become a manager of a 
metal roof business.  He reported that this was too stressful for 
him because he had to be in the office and he could not be 
outside traveling.  He recalled that when he was a sales 
representative, he was alone and would go to the customer and not 
be locked in an office and was able to function much better than 
he could in the current job.  The current job was stressful for 
him and he stated that he might only have three months to turn 
the business around or it would fold.

On examination in January 2006, his affect was tearful and sad.  
He reported his mood as being bad and depressed for about the 
past 4 months with all the stress in his life.  Sleep was poor 
and he stated he got 4 to 5 hours of broken sleep a night.  
Energy and appetite were described as normal.  Concentration and 
short term memory were described as fair.  He denied suicidal or 
homicidal ideation.  He reported 4 panic attacks in his lifetime, 
with his most recent one being 3 years ago.  He had never had any 
psychotic symptomatology.  Thought process was linear and goal 
directed and speech was nonpressured during the interview.  With 
regard to PTSD, he referred to nightmares, avoidance of others, 
increased startle reflex and hypervigilance, and anger.  

The examiner stated that he believed the Veteran was employable.  
He acknowledged it was difficult for the Veteran to work at his 
current job in which he had to stay in the office and could not 
be outside driving around to different customers.  However, in a 
global sense "I believe that he is still employable, although his 
post-traumatic stress disorder symptoms may interfere with 
certain types of jobs.  He has a very good work history."  It was 
also remarked the Veteran had a very good relationship with his 
family.  The Veteran's Axis I diagnosis of PTSD was described as 
moderate to severe in degree.  There was no Axis II diagnosis.  
The Veteran was given a GAF score over the past three months of 
54. 

After this review, the Board finds that the preponderance of the 
evidence prior to the June 22, 2007 is against a symptom picture 
warranting a 100 percent schedular rating.  There is indication 
of significant social and industrial impairment during that time 
frame, and the 70 percent rating in effect for the grant of 
service connection recognizes deficiencies in most areas.  
However, a schedular rating of 100 percent is not in order until 
the date of the mental health care professional's statement, that 
being June 22, 2007.  The Board accepts the statement as 
evidence.  However, we must compare that evidence with the other 
evidence of record.  Stated differently, the examiner's June 22, 
2007 statement is in partial conflict with the contemporaneous 
records.  We conclude that the contemporaneous observations and 
the contemporaneous lay evidence are more credible and probative 
regarding the degree of disability during distinct periods of 
time prior to the letter.

In reaching this determination, the Board has considered all the 
lay and medical evidence.  Clearly, the appellant is competent to 
report that he is worse or that a higher evaluation should be 
granted.  To some extent, the Board agrees and assigns a 100 
percent evaluation from a different date, in accord with the law 
and decisions of the Court recognizing staged ratings.  However, 
to the extent that a 100 percent evaluation is sought prior to 
June 22, 2007, we conclude that the lay statements to the medical 
professionals and the clinical observations of the examiners at 
that time are far more probative and credible of the degree of 
impairment than the pleadings advanced in this case.  We find 
that the statements advanced for treatments purposes tend to be 
more reliable (credible) than statements advanced in support of a 
claim for monetary benefits.  Furthermore, the medical 
observations and the GAF score establish that the disability did 
not more nearly approximate the criteria for a 100 percent 
evaluation.  38 C.F.R. § 4.7 (2010).

The Board again notes that TDIU has already been established and 
that the TDIU contemplates that Veteran's psychiatric impairment; 
thus the issue of TDIU is not raised.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential application 
of the various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them or not, including 
Section 3.321 (b) (1) which provides for extraschedular ratings.  
The Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards."  
38 C.F.R. § 3.321 (b) (1).  That is, the rating criteria 
reasonably described the Veteran's disability level and 
symptomatology.  The record shows the Veteran has never been 
hospitalized for psychiatric purposes.  The Board has granted a 
70 percent rating over the first year and a half of the award of 
disability benefits and a 100 percent rating thereafter.  
However, while there is indication that PTSD has caused 
interference with employment, it has not necessitated 
hospitalizations or shown such significant impairment beyond that 
contemplated by the Rating Schedule.  Again, the 70 percent 
rating itself recognizes severe industrial impairment.   In the 
absence of requisite facts, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321 (b) (1) is not satisfied.  See  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008). 




ORDER


A 100 percent schedular disability rating for the Veteran's PTSD 
effective June 22, 2007, is granted.  To this extent, the appeal 
is allowed.  

A disability rating in excess of 70 percent prior to June 22, 
2007, is denied.  


	                        
____________________________________________
	HOWARD N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


